DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 15/689466, attorney docket 524660US. Application claims Priority from Provisional Application 62883871, filed 08/07/2019, and applicant is Tokyo Electron Limited.  Applicant’s election without traverse of Invention I, claims 1-14 in the reply filed on 12/21/2021 is acknowledged. Claims 15-20 have been withdrawn from consideration. Claims 1-14 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted 3material or specific teachings can be found..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 5 is rejected under 35 U.S.C. 112(b)  as being indefinite for being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The claim recites “…the at least one diffusion break is a single diffusion break that cuts entirely through at least one dummy gate of the first target structure”.
It is not clear how the dummy gate relates to the gates or the structure. 


It is not clear how the claim is defining the sides of a structure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 11 and 12 are rejected under 35 U.S.C. 102a2 as being anticipated by Kenney (U.S. 5,583,368).

As for claim 1,

forming a first target structure, the first target structure including 
at least one upper gate (162a), 
at least one bottom gate (162b), and 
a dielectric separation layer (160b) disposed between and separating the at least one upper gate and the at least one bottom gate; 
removing material in a plurality of material removal areas (170) in the first target structure, the plurality of material removal areas including at least one material removal area that extends through the at least one upper gate to a top of the dielectric separation layer; 
and forming a first contact [co11 ln14+] establishing a first electrical connection to the upper gate and a second contact establishing a second electrical connection to the at least one bottom gate, such that the first contact and second contact are independent of each other (contacts to the lower gate are isolated from the upper gate with insulating material 176 [co12 ln15]).

As for claim 2,
Kenney teaches the method of manufacturing according to claim 1, wherein the removing of material includes removing material in the plurality of material removal areas via an etching process. ([co11 ln51])

As for claim 3,


As for claim 4,
Kenney teaches the method of manufacturing according to claim 1, wherein the removing of material in the plurality of material removal areas creates at least one diffusion break, at least one vertical cut, or at least one lateral cut (creates a vertical cut).

As for claim 5,
Kenney teaches the method of manufacturing according to claim 4, wherein the at least one diffusion break is a single diffusion break that cuts entirely through at least one dummy gate of the first target structure (no diffusion break is required by claim 4).

As for claim 6,
Kenney teaches the method of manufacturing according to claim 4, wherein the at least one diffusion break extends perpendicularly to the at least one lateral cut. (no diffusion break is required by claim 4).

As for claim 8,


As for claim 11,
Kenney teaches the  method of manufacturing according to claim 1, and Kenney teaches in figure 3d the first contact and second contact extend from a top of the first target structure (below mask 24) to the at least one upper gate (162a) and at least one bottom gate (162b), respectively.

As for claim 12,
Kenney teaches the method of manufacturing according to claim 1, wherein the at least one upper gate is part of an N-type field-effect-transistor (FET) and the at least one bottom gate is part of a P-type FET; or wherein the at least one upper gate is part of an P-type FET and the at least one bottom gate is part of an N-type FET. (co11 ln26-36], upper and lower gates are for a CMOS circuit.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney.

As for claim 7,
Kenney teaches the method of manufacturing according to claim 4, 
But does not teach that the first target structure further includes at least one common gate spaced from and parallel to both the at least one upper gate and the at least one bottom gate, and 
wherein the at least one lateral cut extends downward through the common gate, the at least one upper gate, and the at least one bottom gate to form terminations of each of the respective gates. 
However, forming an additional gate line in the stack and forming the contact trench through it would be considered duplication of a useful method step, adding additional density to the structure.
Therefore, it would have been obvious to one skilled in the art at the invention was made to add additional gates since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 9,
Kenney teaches the method of manufacturing according to claim 1, but does not teach that the at least one upper gate includes a first upper gate and a second upper 
 However, forming an additional gate line in the stack and forming the contact trench through it would be considered duplication of a useful method step, adding additional density to the structure.
Therefore, it would have been obvious to one skilled in the art at the invention was made to add additional gates since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 10,
Kenney makes obvious the  method of manufacturing according to claim 9,  but does not teach that the first vertical cut and second vertical cut are formed on opposite sides of the first target structure.
However, any arrangement of two cuts in a structure are on the opposite sides of a structure because the centerline of the arrangement claimed is not defined. Therefore, it is obvious that the cuts of claim 9 would be on opposite sides of some reverence point.

As for claim 13,
Kenney teaches the method of manufacturing according to claim 1, but does not teach that the first target structure further includes at least one common gate, and 
However, forming an additional gate line in the stack and forming the contact trench through it would be considered duplication of a useful method step, adding additional density to the structure.
Therefore, it would have been obvious to one skilled in the art at the invention was made to add additional gates since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 14,
Kenney makes obvious the method of manufacturing according to claim 13, and Kenney makes obvious forming of the third contact, the forming of the first contact, and the forming of the second contact occur simultaneously.
It would have been obvious to one skilled in the art at the effective filing date of this application to form the third contact simultaneously with the first and second contact because it would reduce the number of steps in the method, saving production time. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (U.S. 2020/0411388) teaches a method of forming contacts in a multilayer CMOS structure where the upper gates are removed to make contact to the lower structure.
Wu et al. (U.S. 2020/0328210) teaches a structure multilayer CMOS structure where the upper gates are removed to make contact to the lower structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN A BODNAR/Examiner, Art Unit 2893